C. G. Holland made his promissory note payable to J. S. Carr and John W. Holland, and said payees indorsed said note for the accommodation of C. G. Holland, and in the regular course of business said note became the property of the plaintiff, who brings this action against J. S. Carr alone. The defendant insisted that the administrator of C. G. Holland, and John W. Holland, and one Green, to whom C. G. Holland had conveyed some property in trust to indemnify said John W. Holland against loss by reason of said indorsement, (114) should be made parties defendant before the plaintiff could recover against him, the present defendant. The defendant's counsel failed to cite any authority in support of his contention, and we are not aware of any.
A note signed by the principal and sureties is a joint and several obligation to pay money, and the owner may sue all or either of the obligors, and indorsers may be sued likewise. Code, secs. 41 and 50. We see no error in the record.
Judgment affirmed.
Cited: Trust Co. v. Carr, post, next case; Bank v. Carr, 130 N.C. 480.